UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7957



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANTTWAINE MANDWELL DUNLAP,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
District Judge. (4:06-cv-00112-RBS; 4:03-cr-00070-RBS)


Submitted:   April 11, 2007                  Decided:    May 9, 2007


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Anttwaine Mandwell Dunlap, Appellant Pro Se.    Lisa Rae McKeel,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anttwaine Mandwell Dunlap seeks to appeal the district

court’s orders dismissing his motion filed pursuant to 28 U.S.C.

§ 2255 as untimely.   He also appeals from a subsequent district

court order that denied relief on various post-judgment motions.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The order Dunlap seeks to appeal, which dismissed his

§ 2255 motion as untimely, was entered on the docket on March 14,

2006.   The notice of appeal was filed on November 20, 2006.

Because Dunlap failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal of the March 14, 2006 order.

          With regard to the appeal of an October 13, 2006 order,

which denied relief on several post-judgment motions, we have

reviewed the record and find no reversible error.   Accordingly, we

affirm as to that order for the reasons stated by the district


                              - 2 -
court.   See United States v. Dunlap, No. 4:06-cv-00112-RBS (E.D.

Va. October 13, 2006).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                              - 3 -